Fourth Court of Appeals
                              San Antonio, Texas
                                    JUDGMENT
                                  No. 04-15-00022-CV

                      IN THE MATTER OF P.A.R., a Juvenile

                From the County Court at Law, Medina County, Texas
                               Trial Court No. 1753
                      Honorable Vivian Torres, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   Costs are assessed against the party that incurred them.

   SIGNED June 3, 2015.


                                            _________________________________
                                            Sandee Bryan Marion, Chief Justice